Exhibit 10.1

AXIS CAPITAL HOLDINGS LIMITED 2013 EXECUTIVE LONG-TERM EQUITY COMPENSATION
PROGRAM

AXIS Capital Holdings Limited (the “Company”) has established the AXIS Capital
Holdings Limited 2013 Executive Long-Term Equity Compensation Program (the
“Program”) to enable eligible employees of the Company and its subsidiaries to
share in the success of the Company through the grant of equity awards. The
terms of the Program are as set forth herein.

 

  1. Eligibility. Any Executive Committee Member who is employed by the Company
or one of its subsidiaries shall be entitled to annual allocation from the
equity pool (as defined in Section 2) and shall be a “Participant” in the
Program from and after January 1, 2013.

 

  2. Target Equity Allocation. Each Participant’s initial “Target Equity
Allocation” shall be based on the Participant’s annual equity target value as
set forth in their respective employment agreement or offer letter. This Target
Equity Allocation shall be split between a time-based award and a
performance-based award at the Compensation Committee’s discretion.

 

  3. Time-Based Award. The time-based portion of the Target Equity Allocation
shall be adjusted at the time of grant. Such adjustment ultimately will be based
on the Company’s three-year growth in diluted book value per share (DBVPS) as
compared to the Company’s peer group, and shall range from 75% to 125% of the
time-based Target Equity Allocation, phased in as follows: (a) 2013 performance
year will use a one-year performance look-back period and minimum payout of
100%; and (b) 2014 performance year will use a two-year performance look-back
period and minimum payout of 90%. Time-based awards will vest 25% per year over
a four year vesting period.

 

  4. Performance-Based Award. The performance-based portion of the Target Equity
Allocation will be granted as initially determined without adjustment, but
vesting will be subject to a performance condition. Specifically,
performance-based awards will be eligible to vest in a range of 10% to 200% of
the initial Target Equity Allocation on the third anniversary of the date of
grant, depending on the Company’s three-year growth in DBVPS percentile rank as
compared to the Company’s peers, as determined as of the time of vesting.

 

  5. Form of Awards. Awards may be made in the form of restricted stock or
restricted stock units, at the Committee’s discretion.

 

  6. Clawback. Any equity compensation award hereunder is subject to recoupment,
at the Committee’s discretion, under the Company’s executive compensation
recoupment, or “clawback”, policy.

 

  7. Interpretation of Program. The Committee shall have the authority to
administer the Program, to conclusively make all determinations under the
Program and to interpret the Program, subject to and in accordance with the
Company’s 2007 Long-Term Equity Compensation Plan. Any such determinations or
interpretations made by the Committee shall be binding on all persons.

 

  8. Governing Law. The Program shall be governed by the laws of Bermuda.

 

  9.

No Guarantee of Continued Employment. Nothing in the Program shall interfere
with or limit in any way the right of the Company or any of its subsidiaries to
terminate any employee’s employment at any time, nor shall it confer upon any
Participant any right to continue in the



--------------------------------------------------------------------------------

  employ of the Company or any of its subsidiaries. For purposes of the Program,
temporary absence from employment because of illness, vacation, approved leaves
of absence and transfers of employment among the Company and its subsidiaries
shall not be considered to terminate an employee’s employment.

 

  10. Successors. All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.

 

  11. Amendment and Termination. This Program may be amended or terminated at
any time by the Committee.